Citation Nr: 0511003	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to July 
1966, with subsequent service in the United States Army 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2001 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 2004.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Cardiovascular disease, to include hypertension, was not 
present during the veteran's active service and was not 
manifested during the year following his separation from 
service.

3.  Cardiovascular disease, to include hypertension, which 
was first diagnosed many years after the veteran's active 
service, is not related to any incident or manifestation 
during active service, during a period of active duty for 
training, or during a period of inactive duty training.




CONCLUSION OF LAW

Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished to the veteran by the RO in 
July 2001 and May 2002 and a VCAA notice letter furnished to 
the veteran by the VA Tiger Remand Team in February 2004 
informed him of the evidence needed to substantiate his 
claim, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claim.  The RO's May 2002 letter advised 
the veteran that it was his responsibility to make sure that 
VA received any pertinent non-federal records.  A 
supplemental statement of the case furnished to the veteran 
in April 2004 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and notified the veteran of the reasons 
and bases for the continued denial of his claim.  

VA's letters to the veteran and the supplemental statement of 
the case satisfied the first three elements of notice 
discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking current disability to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service private and VA treatment records which he 
identified.  In addition, VA afforded the veteran an 
examination and opinion by a VA cardiologist on the medical 
issue in this case.  The veteran and his representative have 
not identified any additional existing evidence which may be 
relevant to the claim on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.  

I. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military, naval, or air service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).  Active duty for training (ACDUTRA) includes full-
time-duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c) (2004).  Inactive duty 
training includes duty (other than full-time duty) prescribed 
for Reserves by the Secretary concerned under 38 U.S.C. § 206 
or any other provision of law and special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned.  38 C.F.R. § 3.6(d) (2004).

Cardiovascular disease, to include hypertension, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

III. Factual Background

The veteran's service medical records are entirely negative 
for any findings of diagnosis of hypertension or of any heart 
disorder or abnormality.  In a report of medical history for 
separation in July 1966, the veteran denied having or having 
had high or low blood pressure, pain or pressure in the 
chest, palpitation or pounding heart, or shortness of breath.  
At an examination for separation in July 1966, the veteran's 
blood pressure was recorded as 138/70, a chest X-ray was 
negative, and his heart was evaluated as normal.  
Cardiovascular disease, to include hypertension, was not 
diagnosed.

The veteran's service medical records contain a medical 
clearance certificate dated in July 1966 on which the veteran 
certified that he had received six chloroquine tablets to be 
taken one a week for six weeks.  

The veteran's service medical records also contain a report 
of a periodic examination in December 1978 for United States 
Army Reserves Standby which showed that the veteran's blood 
pressure was recorded as 110/70, a chest X-ray was normal, 
and his heart was evaluated as normal.  In a report of 
medical history in December 1978, the veteran denied having 
or having had high or low blood pressure, pain or pressure in 
the chest, palpitation or pounding heart, heart trouble, or 
shortness of breath.

Post-service private treatment records show that, in June 
1995, the veteran, who had no prior history of heart disease, 
complained of chest pain and was admitted to a hospital where 
he underwent heart catheterization and two days later a 
myocardial revascularization.  The diagnosis was 
arteriosclerotic heart disease.  In November 1995, the 
veteran suffered a myocardial infarction.  In May 1998, he 
underwent a redo coronary artery bypass graft surgery.  In 
November 1999, he underwent a heart catheterization with 
placement of stents in coronary arteries.  

In July 1999, R. W. R., MD, a private family practice 
physician, stated that, "In my opinion, [the veteran's] 
coronary artery disease could have been developing and 
progressing during the time he was on active duty with the 
United States Military."

In July 2001, Dr. R. stated as follows:

[The veteran] is a patient that I follow in my family 
practice clinic for coronary artery disease, previous 
coronary bypass surgery, hyperlipidemia, and continuing 
unstable angina.  [The veteran], during the days of his 
active Army duty in 1970, was having episodic shortness 
of breath, elevated blood pressure, and crushing chest 
pain on exertion.  He has a very strong family history 
of coronary artery disease in his siblings and in his 
parents.  The evidence of their vascular disease 
developed in their youth.  Therefore it is my studied 
opinion that [the veteran's] symptoms that he was 
experiencing at the time of his active duty, in my 
opinion, most probably was being caused by 
atherosclerosis and developing coronary artery disease 
at that time.

The Board notes that Dr. R. did not state that he reviewed 
the veteran's service medical records, to include the report 
of the examination for the Army Reserves in December 1978, 
and that he evidently based his opinion on a history provided 
by the veteran.  The Board also notes that the veteran was 
not on active duty in 1970.

In his notice of disagreement received in January 2002, the 
veteran stated that his heart condition was due to 
"Chemoprophylaxis and/or other malaria medications I was 
given prior to leaving stateside for duty in Korea 1965."  
He submitted a copy of a page from the Merck Manual which 
states that mefloquine may cause sinus bradycardia and 
prolonged QT interval and should not be used by those 
receiving drugs which prolong cardiac conduction such as 
calcium channel blockers.

At a VA heart examination in April 2004, it was noted that 
the veteran served two years in the Army from 1964 to 1966.  
The examiner reported that, "Patient states that during his 
6-year obligation while he was out of the service he began 
having some exertional shortness of breath and chest pain."  
The veteran had a history of a myocardial infarction in 1995 
and of CABG surgery in 1995 and 1998.  The veteran complained 
of chest pain every other day and of chronic dyspnea.  The 
veteran's cardiac risk factors included Type A personality, 
hyperlipidemia, cholesterolemia, obesity disorder, a 25 year 
history of tobacco abuse, and strong family history for 
coronary artery disease.  The examining cardiologist reviewed 
the veteran's claims file and performed a clinical 
examination.  The diagnosis was hypertension, well-
controlled.  

The examiner reported that, "It is my medical opinion that 
the patient's current coronary artery disease is not likely 
to be a result of his two years of his military experience in 
between 1964 and 1966.  I do believe this is caused by his (1 
chronic tobacco abuse, (2 type A personality and the fact 
that he is a man, (3 obesity, (4 his strong family history of 
coronary artery disease."  He stated that he strongly 
disagreed with the opinion of Dr. R. that the veteran's two 
years in the military caused his multiple cardiac symptoms 
thirty years later.  


IV. Analysis

Upon consideration of the evidence of record, the Board first 
notes that the only probative evidence on the issue of 
whether quinine tablets taken during active service 
precipitated the veteran's cardiovascular disease years after 
service would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2004).  In this case, there is absolutely no 
competent medical evidence that the veteran's current 
cardiovascular disease is related in any way to any 
medication which may have taken during active service.  As a 
layman, the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
his January 2002 statement on that issue is lacking in 
probative value.

There is likewise no competent medical evidence linking the 
veteran's current cardiovascular disease to his active 
service from September 1964 to July 1966.  His service 
medical records, including a report of his examination at 
separation, are negative for any hypertension or heart 
disease, and in his report of medical history at separation 
the veteran did not claim to have hypertension or heart 
disease.  The VA heart examiner in April 2004 found after a 
review of the veteran's medical records in the claims file 
that he did not have hypertension or heart disease while on 
active duty.  Furthermore, a careful reading of Dr. R.'s July 
2001 opinion discloses that he also does not think that the 
veteran's current cardiovascular disease had onset during 
active duty from September 1964 to July 1966.  Dr. R. stated 
that the veteran told him that he first had chest pain in 
1970, approximately four years after his separation from 
service.  It appears that the Dr. R. was under a 
misapprehension that the veteran was on active duty in 1970.

The veteran told the VA heart examiner that he first had 
exertional chest pain and shortness of breath during the six 
years after his separation from active service when he had a 
Reserves obligation.  However, the veteran did not contend, 
and there is no medical evidence which shows, that he had any 
cardiac symptoms during a period of ACDUTRA or that he had a 
myocardial infarction or cardiac arrest during a period of 
inactive duty training for the Army Reserves.  Assuming, 
without deciding, that the veteran may have first had a sign 
or symptom of cardiovascular disease at a time when he was a 
member of the Army Reserves but not serving a period of 
ACDUTRA, such would not entitle him to service connection for 
cardiovascular disease.  The Board finds, therefore, that the 
preponderance of the credible evidence of record is against 
the claim for service connection for cardiovascular disease.  
Entitlement to service connection for cardiovascular disease 
on either a direct or presumptive basis is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2004).

V. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


